Exhibit 10.2

 

REVOLVING PROMISSORY NOTE

 

$1,500,000.00

Colorado 

 

, 2011

 

FOR VALUE RECEIVED, the undersigned, CORGENIX MEDICAL CORPORATION, a Nevada
corporation (the “Maker”), hereby promises to pay to the order of LSQ FUNDING
GROUP, L.C., a Florida limited liability company (“Lender”), at the office of
the Lender at 1405 West Colonial Drive, Suite B, Orlando, Florida 32804, or such
other place as the holder may designate in writing, the sum of ONE MILLION FIVE
HUNDRED THOUSAND AND 00/100 DOLLARS ($1,500,000.00) or such lesser amount as may
be outstanding from time to time, together with interest thereon at the rate
provided below, such principal sum and interest thereon to be paid as provided
herein. All sums due under this Note, whether principal or interest, shall be
paid in United States Dollars and immediately available funds on the date and at
the place payment is due. All payments shall be applied first to accrued
interest and then to principal.

 

Capitalized terms used herein and not defined herein shall have the meanings
ascribed to them in the Revolving Credit and Security Agreement of even date
herewith executed by Maker in favor of Lender (the “Loan Agreement”).

 

Interest shall accrue daily on the Average Unpaid Daily Principal Balance (as
defined below) commencing on the date hereof at a rate equal to 0.043% per day.
For purposes hereof, the “Average Unpaid Daily Principal Balance” for any
Interest Period shall be calculated by (a) adding the outstanding principal
balance under this Note on each day in such Interest Period, and (b) dividing
such sum by the total number of days in such Interest Period. For purposes of
determining the outstanding principal balance under this Note on a particular
day, (i) any Advance that is funded to the Borrower shall be included in the
calculation of outstanding principal balance under this Note on the date of
funding, (ii) any payment that is received by Lender directly from Borrower on
or before 2:00 p.m. (local time Orlando, Florida) shall not be included in the
calculation of outstanding principal balance under this Note on such date, and
(iii) any payment that is received by Lender directly from Borrower after
2:00 p.m. (local time Orlando, Florida) shall be deemed received on the Business
Day immediately following the date of receipt by Lender. Each “Interest Period”
shall commence on the first day of a calendar month and end on the last day of
such calendar month; provided (x) the first Interest Period shall commence on
the date of this Note and (y) any Interest Period that would extend past the
maturity date of this Note shall end on the maturity date of this Note. Upon the
occurrence of an Event of Default, this Note shall, at the option of the Lender,
bear interest at the Default Rate.

 

Interest accrued on Advances shall be due and payable on (i) the first day of
each month for the immediately preceding month, computed through the last
calendar day of the preceding month; and (ii) on the Termination Date. The
outstanding principal amount of the Revolving Loan shall be repaid as follows:
Any portion of the Revolving Loan shall be paid by Borrower to Lender
immediately upon each receipt by Lender or Borrower of any proceeds of any
Accounts, to the extent of such proceeds. Lender may apply all proceeds of
Accounts or other Collateral received by Lender and all other payments in
respect of the Obligations to the

 

1

--------------------------------------------------------------------------------


 

Revolving Loan whether or not then due or to any other Obligations then due, in
whatever order or manner Lender shall determine. IN ANY EVENT, THE OUTSTANDING
PRINCIPAL AMOUNT OF THIS NOTE, AND ALL ACCRUED BUT UNPAID INTEREST THEREON,
SHALL BE DUE AND PAYABLE ON THE TERMINATION DATE.

 

Nothing contained herein shall entitle the holder of this Note to demand or
collect interest or charges in the nature of interest in excess of that
permitted by law and if any such excess is collected, it shall be promptly paid
to the Maker together with interest thereon at the highest lawful rate in effect
at the time of such overcharge.

 

This Note may be prepaid in whole or in part without penalty at any time. Any
partial prepayment shall be applied first against accrued but unpaid interest
and then against principal in inverse order of maturity.

 

After maturity, whether normal maturity or upon acceleration, the unpaid
principal balance of this Note and, to the extent permitted by law, any accrued
but unpaid interest thereon, shall accrue interest until paid in full at the
Default Rate.

 

The Maker agrees to pay the holder on demand a late charge of five percent (5%)
of any amount payable hereunder which is not paid within ten (10) days after its
due date. The parties acknowledge that such charge is necessary and reasonable
to compensate the holder for additional administrative expenses relating to the
delinquent payment.

 

This Note is secured in part by and entitled to the benefit of the Loan
Agreement.

 

The Maker and all endorser and guarantors of this Note, now or hereafter
becoming liable hereon, waive demand, presentment, protest and notice of protest
and dishonor and all other notices or requirements which might otherwise be
necessary to bind them.

 

If the Maker defaults under this Note, it shall be obligated to pay all costs,
including reasonable attorneys’ fees, incurred by the holder in pursuing its
remedies hereunder and under any instrument securing this Note, including costs
and fees on appeal and in insolvency proceedings.

 

This Note shall be governed by the laws of Florida.

 

WAIVER OF JURY TRIAL. MAKER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED UPON
THIS NOTE OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, THE LOAN
AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE LENDER EXTENDING CREDIT TO THE MAKER.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has caused this Note to be signed in its name, by its
duly authorized representative as of the date set forth above.

 

 

CORGENIX MEDICAL CORPORATION,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ William H. Critchfield

 

 

 

 

Name:

William H. Critchfield

 

 

 

 

Its:

Senior Vice President Operations and Chief Financial Officer

 

3

--------------------------------------------------------------------------------

 